Exhibit 10.26
COLLECTIVE BRANDS, INC.
2009 RESTRICTED STOCK AGREEMENT
     Pursuant to the terms and conditions of the 2006 Collective Brands, Inc.
Stock Incentive Plan (the “2006 Plan”), you have been granted the shares of
stock outlined below:

     
     Granted to:
  name
 
  SSN
 
   
     Grant Date:
  date
 
   
     Shares Granted:
  shares
 
   
     Expiration Date:
  expiration
 
   
     Vesting Schedule:
  1/3 per year for 3 years on:
 
  March 26, 2010
 
  March 26, 2011
 
  March 26, 2012

     Collective Brands, Inc. has caused this Agreement, which includes the Terms
and Conditions contained on the following pages (and by this reference
incorporates the terms of any Non-Competition and Company Work Product Agreement
entered into between the parties), to be executed in its corporate name and
Executive has executed the same in evidence of the Executive’s acceptance hereof
upon the terms and conditions herein set forth as of the grant date shown above.
By accepting this award, Executive agrees to conform to all terms and conditions
of this Agreement and the 2006 Plan.

Page 1 of 3 (RSA-US)



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
     The Committee under the 2006 Stock Incentive Plan (“2006 Plan”) of
Collective Brands, Inc., a Delaware corporation, has approved granting Executive
restricted stock on the terms and subject to the conditions set forth in this
Agreement.
     Therefore, the Company and Executive hereby agree as follows:
1. The Company hereby grants to Executive, in the aggregate, the number of
shares of the presently authorized common stock of the Company shown on the
first page of this agreement (“Restricted Stock”), which shall be subject to the
restrictions and conditions set forth in the 2006 Plan and in this Agreement.
2. The Company shall hold the certificates for the Restricted Stock in custody
until the restrictions thereon shall lapse, at which time the Company shall
deliver the certificates for such shares to Executive or place the shares in an
account at the brokerage firm administering the plan, less any required
withholding.
3. The restrictions on the Restricted Stock are that the shares (i) may not be
sold, assigned, conveyed, transferred, pledged, hypothecated or otherwise
disposed of, and (ii) shall be returned to the Company forthwith, and all of the
Executive’s rights to such shares shall immediately terminate without any
payment or consideration by the Company regardless of any notice period or
period of pay in lieu of such notice required under local statute or at common
law, on the earlier of (a) the date established by the Company on which your
employment with the Company terminates, or (b) the date your employment with the
Company terminates, if Executive’s continuous employment with the Company or any
Subsidiary shall terminate for any reason except for Executive’s death,
termination for “good reason” (if applicable), or involuntary termination
without “cause”, as provided in Sections 7 and 8.
4. Executive agrees to abide by the terms of any Non-Competition and Company
Work Product Agreement entered into by the parties, the terms of which are
incorporated by reference into this Agreement. Executive further agrees that,
subject to Section 5 of this Agreement, (a) no later than the date(s) as of
which the restrictions on the Restricted Stock shall lapse with respect to all
or any of the shares of Restricted Stock covered by this Agreement, Executive
shall pay to the Company (in cash or shares of Company common stock whose Fair
Market Value on the date the Restricted Stock vests is equal to the amount of
Executive’s tax withholding liability) or make other arrangements satisfactory
to the Committee regarding payment of any Federal, state or local taxes of any
kind required by law to be withheld with respect to the shares of Restricted
Stock for which the restrictions shall lapse; and (b) the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Executive any Federal, state or local taxes of any kind
required by law to be withheld with respect to the shares of Restricted Stock.
5. If Executive properly elects, within thirty (30) days of the Grant Date shown
above, to include in gross income for Federal income tax purposes an amount
equal to the fair market value of the shares of Restricted Stock granted on the
Grant Date, Executive shall pay to the Company, or make other arrangements
satisfactory to the Committee to pay to the Company in the year of such grant,
any Federal, state or local taxes required to be withheld with respect to such
shares. If Executive fails to make such payments, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Executive any Federal, state or local taxes of any kind
required by law to be withheld with respect to such shares.
6. The restrictions on the Restricted Stock shall lapse on the date(s) and with
respect to the corresponding number of shares shown on the previous page,
subject to all the other terms and conditions of this agreement.
7. Notwithstanding the foregoing, if (i) Executive ceases to be an employee of
the Company by reason of death and (ii) Executive has been in the continuous
employment of the Company from the Grant Date shown above through the date of
death, then the restrictions shall lapse as to all shares of Restricted Stock on
the date of the Executive’s death.
8. Notwithstanding the foregoing, (a) if Executive is the Chief Executive
Officer of the Company on the Grant Date and Executive’s employment with the
Company is involuntarily terminated without “cause” (as that term is defined in
Executive’s employment agreement with the Company) or Executive terminates his
employment for “good reason” (as that term is defined in Executive’s employment
agreement with the Company), then all shares of Restricted Stock granted under
this Agreement that would have vested during the twenty four (24) month period
immediately following Executive’s termination, if Executive’s employment was not
terminated, shall immediately vest and (b) if Executive is a designated member
of the Company’s Executive Committee (other than the Chief Executive Officer) on
the Grant Date and Executive’s employment with the Company is involuntarily
terminated without “cause” (as that term is defined in Executive’s employment
agreement with the Company), then all shares of

Page 2 of 3 (RST-US)



--------------------------------------------------------------------------------



 



Restricted Stock granted under this Agreement that would have vested during the
twelve (12) month period immediately following Executive’s termination, if
Executive’s employment was not terminated, shall immediately vest.
9. If there is (i) any change in the capital structure of the Company through
merger, consolidations, reorganization, recapitalization, spin-off or otherwise,
(ii) any dividend on the Restricted Stock, payable in common stock of the
Company, or (iii) a stock split or a combination of shares, the Board shall make
appropriate adjustments in the number of shares relating to Restricted Stock as
it deems equitable, in its absolute discretion.
10. If a Change of Control as defined under the 2006 Plan occurs and Executive
is actively employed on the date of such event, then from and after such date,
the restrictions on all Restricted Stock covered by this Agreement shall
immediately lapse.
11. Nothing in this Agreement shall be deemed by implication or otherwise to
impose any limitation on any right of the Company to terminate the Executive’s
employment at any time, in the absence of a specific agreement to the contrary.
12. If the Company determines that the listing, registration or qualification of
any shares of stock is necessary or desirable as a condition of or in connection
with the grant of Restricted Stock made under this Agreement, then delivery of
certificates for such shares of Restricted Stock or placement of shares into an
account shall not be made until such listing, registration or qualification
shall have been completed.
13. So long as this Agreement shall remain in effect, the Company will furnish
to Executive, as and when available, a copy of any prospectus issued with
respect to the shares of stock covered hereby, and also copies of all material
hereafter distributed by the Company to its shareowners.
14. This Agreement shall be governed by the laws of the State of Delaware,
except that the terms of any Non-Competition & Work Product Agreement between
the parties that is incorporated by reference herein shall be governed by the
laws of the State of Kansas. This Agreement may not be modified except in
writing signed by both parties.
15. Executive acknowledges that Executive has received a copy of the 2006
Incentive Stock Plan and/or Plan Summary, as such Plan is in effect on the date
of this Agreement, has read and understands the terms of the 2006 Plan and of
this Agreement, and agrees to all the terms and conditions provided for in the
2006 Plan and in this Agreement.
16. Except as otherwise provided herein, or unless the context clearly indicates
otherwise, capitalized terms herein which are defined in the 2006 Plan have the
same definitions as provided in the 2006 Plan.

Page 3 of 3 (RST-US)